Title: General Orders, 6 August 1777
From: Washington, George
To: 



Head Quarters—Roxboro’—August 6th 1777.
Congress.Franklin. Deane.


A board of General Officers, consisting of all the Major and Brigadier Generals in camp, is to sit to morrow at ten o’clock in the forenoon, at General Stephens’s quarters, at Dr Smith’s house near Schuylkill falls—to make enquiry why the pay abstracts are not regularly made out, and lodged with the Pay Master General, according to orders—The pay Abstracts of every regiment and corps in the army, for the month of July, and any time preceding that month, for which they have not been made out, are to be completed and delivered to the pay Master General by Monday next. The officers commanding regiments & corps will be answerable for the execution of this order: And every officer, who does not deliver in his abstract, punctually by the time above assigned, may depend on being arrested, and tried for disobedience of orders; unless there are reasons, which may render it impracticable, to any to make out and deliver their abstracts by that time, and in that case, they are to appear to morrow, and lay those reasons before the above mentioned board of General Officers; if they do not, it will be taken for granted that no such reasons exist.
Joseph Ward Esqr., Commissary General of Musters, will attend the same board, to assign the reasons, why the regiments and corps of the army, have not been more generally mustered.
As the time is uncertain, when the army may march but may be very soon and sudden; all officers, and soldiers, are to keep near their quarters; and such officers as have had leave to go to Philadelphia, are to return, and none be permitted to go thither, but upon really necessary business, which being finished, they are immediately to join their respective corps.
Whenever the army moves, it will probably be necessary, that it march with the utmost celerity—the tents therefore, agreeably to former orders, are to be loaded in waggons by themselves, and in such manner, that they may, without difficulty, keep up with the troops: For the same reason, the officers will take with them, only a few articles of cloathing, such as shall be indispensibly necessary, leaving the bulk of their baggage to be brought on after them; and in order to facilitate the march, the Quarter Master General is to provide so many waggons

as shall be necessary to carry the men’s packs: But these packs are not to be stuffed with loads of useless trumpery, as from the sizes of many, there is great reason to suppose is now the case; and the officers are to see that they are not; for which purpose, the Commander in Chief most earnestly desires, and expects, that the officers particularly inspect the packs of their men, and select only such articles as are necessary and useful: All the rest (each man’s being rolled up by itself) is to be collected by the Quarter Masters of the regiments, and by them deposited in proper places, to be provided by the Quarter Master General.
Pursuant to a resolve of Congress of the 16th of July last, the officers commanding regiments and corps are directed, that in case they have any serjeants, Corporals, Drummers or private men, deemed incapable of doing field duty, such men should be examined by the Director General of the hospital, or some other Physician or surgeon; and if judged fit for garrison duty, they are not to be discharged, but transferred to the Invalid-Corps; and sent to Philadelphia as soon as possible. Men having only one leg, or one arm each, if otherwise capable of doing garrison duty, are to be deemed proper recruits for this corps.
A General Court Martial of the light dragoons is to sit to morrow morning at nine o’clock, at Lush’s tavern, in Germantown, for the trial of all prisoners belonging to any of the corps of light dragoons, which shall be brought before them. Col. Sheldon is appointed president of this court—Col. Moylan will direct the several quotas of officers for members which the different corps of horse are to furnish; And the Judge Advocate General will appoint a deputy to attend the court—The appointment of Col. Sheldon, to be president of this court, is to have no influence, in determining the question of rank between him and Col. Bland.
